DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-5, 7-16 and 18-22 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8 and 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simari et al. (‘Simari’ hereinafter) (Publication Number 20190371067) in view of LAXMINARAYANA BHAT et al. (‘LAXMINARAYANA BHAT’ hereinafter) (Publication Number 20140254934) and further in view of Andrews (Publication Number 20160335289) and further in view of Pilnock et al. (‘Pilnock’ hereinafter) (Publication Number 20200067998) and further in view of Arrasvuori et al. (‘Arrasvuori’ hereinafter) (Publication Number 20090061901).

As per claim 1, Simari teaches
A method comprising: (see abstract and background)
receiving, from a first client device associated with a first user, a query for one or more augmented reality objects, the query comprising a current set of coordinates that corresponds to a position of the first client device on a map; (search an augmented-reality map for content objects, based on the location of the client system, and 
[…] and sending a query result to the first client device, the query result comprising result data for the final set of augmented reality objects. (objects presented, paragraph [0083])
Simari does not explicitly indicate “determining a set of rankers for the query […], at least one ranker in the set of rankers to filter a determined set of augmented reality objects; generating a final set of augmented reality objects by applying the set of rankers to the intermediate set of augmented reality objects; and in response to the query: determining an intermediate set of augmented reality objects based on the query, the intermediate set of augmented reality objects […];”, “at least one ranker in the set of rankers being determined for the query based on an attribute of the first client device”.
However, LAXMINARAYANA BHAT discloses “determining a set of rankers for the query, at least one ranker in the set of rankers to filter a determined set of augmented reality objects; generating a final set of augmented reality objects by applying the set of rankers to the intermediate set of augmented reality objects; and in response to the query: determining an intermediate set of augmented reality objects based on the query, the intermediate set of augmented reality objects […];” (further filter search results of augmented reality using user preferences and contexts, paragraph [0060]), “at least one ranker in the set of rankers being determined for the query based on an attribute of the first client device” (geographical coordinates of the location of the mobile device, paragraph [0060], where location is attribute associated with device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.
Neither Simari nor LAXMINARAYANA BHAT explicitly indicate “being determined from a plurality of registered augmented reality objects registered on an augmented reality object registry”
However, Andrews discloses “being determined from a plurality of registered augmented reality objects registered on an augmented reality object registry” (registration system for virtual objects, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT and Andrews because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the rights related to the hosting of virtual objects (Andrews, paragraph [0004]). This gives the user the advantage of better management of objects in an augmented reality environment.
Neither Simari, LAXMINARAYANA BHAT nor Andrews explicitly indicate “the attribute comprising at least one of an identity of the first client device, a client device type of the first client device, or a version of an operating system of the first client device”.
However, Pilnock discloses “the attribute comprising at least one of an identity of the first client device, a client device type of the first client device, or a version of an operating system of the first client device” (selective filtering of SEE data with different layers embody different sets of data of data required to accommodate different devices and platforms, paragraphs [0012]-[0013], see also paragraphs [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews and Pilnock because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing cross platform compatibility in a collaborative environment (see Pilnock, paragraph [0007]). This gives the user the advantage of having a wider range of platforms choices to participate in augmented reality.
Neither Simari, LAXMINARAYANA BHAT, Andrews nor Pilnock explicitly indicate “from a plurality of rankers registered on a ranker registry”, “the at least one ranker being registered on the ranker registry by a second user associated with a second client device”.
However, Arrasvuori discloses “from a plurality of rankers registered on a ranker registry”, “the at least one ranker being registered on the ranker registry by a second user associated with a second client device” (promotional spaces of users, paragraph [0031]; user of mobile device possesses virtual individual advertisement space, paragraph [0030]; users may register likeness with augmented reality service including location/time filters, paragraph [0063], where it is noted that different users using different devices can register filters which reads on plurality of rankers and ranker registered by second user, where filters reads on the claimed rankers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews, Pilnock and Arrasvuori because using the steps claimed would have given those skilled in the art the tools to improve the invention by using the always-on nature of mobile devices to determine facts about the current environment to provide advertisement and other promotion activities to users (see Arrasvuori, background). This gives the user the advantage of using mobile device to interact with an underlying virtual world.

As per claim 2,
Simari does not explicitly indicate “at least one ranker in the set of rankers is to apply a sort order to a determined set of augmented reality objects”.
However, LAXMINARAYANA BHAT discloses “at least one ranker in the set of rankers is to apply a sort order to a determined set of augmented reality objects” (ranking, paragraph [0061],[0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.

As per claim 3,
Simari does not explicitly indicate “at least one ranker in the set of rankers is determined for the query based on the first user associated with the first client device”.
However, LAXMINARAYANA BHAT discloses “at least one ranker in the set of rankers is determined for the query based on the first user associated with the first client device” (user preferences, paragraph [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.

As per claim 4,
Simari does not explicitly indicate “at least one ranker in the set of rankers is determined for the query based on a selection of a ranker by the first user”.
However, LAXMINARAYANA BHAT discloses “at least one ranker in the set of rankers is determined for the query based on a selection of a ranker by the first user” (user preferences, paragraph [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.

As per claim 5,
Simari does not explicitly indicate “at least one ranker in the set of rankers is determined for the query based on the current set of coordinates”.
However, LAXMINARAYANA BHAT discloses “at least one ranker in the set of rankers is determined for the query based on the current set of coordinates” (location via GPS, see paragraph [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.

As per claim 7,
Simari does not explicitly indicate “at least one ranker in the set of rankers is determined for the query based on at least one of a set of dates or a set of times”.
However, LAXMINARAYANA BHAT discloses “at least one ranker in the set of rankers is determined for the query based on at least one of a set of dates or a set of times” (time, paragraph [0053],[0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.

As per claim 8,
Simari does not explicitly indicate “the at least one ranker is to further filter the intermediate set of augmented reality objects based on a set of priorities for the intermediate set of augmented reality objects”.
However, LAXMINARAYANA BHAT discloses “the at least one ranker is to further filter the intermediate set of augmented reality objects based on a set of priorities for the intermediate set of augmented reality objects” (ranking, paragraph [0061],[0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.

As per claim 11,
Neither Simari, LAXMINARAYANA BHAT, Andrews nor Pilnock explicitly indicate “the set of rankers is determined from a plurality of rankers registered on a ranker registry, the method further comprising: receiving, from the second client device, a request to register a given ranker on the ranker registry; determining, based on permission data, whether the second user has permission to register the given ranker on the ranker registry; and based on the determining whether the second user has permission, registering the given ranker on the ranker registry”.
However, Arrasvuori discloses “the set of rankers is determined from a plurality of rankers registered on a ranker registry, the method further comprising: receiving, from the second client device, a request to register a given ranker on the ranker registry; determining, based on permission data, whether the second user has permission to register the given ranker on the ranker registry; and based on the determining whether the second user has permission, registering the given ranker on the ranker registry” (registering a participant indicates a willingness have their image highlighted and displayed with an ad, paragraph [0042];  user registration includes location/time filters, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews, Pilnock and Arrasvuori because using the steps claimed would have given those skilled in the art the tools to improve the invention by effectively utilizing the ability of a mobile device to determine facts about its current environment for use by advertisers and other promoters (Arrasvuori, paragraph [0005]). This gives the user the advantage of being able to more efficiently reach mobile users for product advertisement in an augmented reality environment.

As per claim 12, Simari teaches
A non-transitory machine-readable medium storing instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising: (see abstract, paragraph [0122])
receiving, from a first client device associated with a first user, a client query for one or more augmented reality objects, the client query comprising a current set of coordinates that corresponds to a position of the first client device on a map; (search an augmented-reality map for content objects, based on the location of the client system, and determine whether there are any content objects within a threshold distance of the user's location, paragraph [0083])
[…]
and sending a query result to the first client device, the query result comprising result data for the given set of augmented reality objects. (objects presented, paragraph [0083])
Simari does not explicitly indicate “and in response to the client query: determining a set of rankers for the client query, at least one ranker in the set of rankers comprising a filter parameter for filtering a set of augmented reality objects; generating a ranker-based query based on the client query and the set of rankers; determining a given set of augmented reality objects based on the ranker-based query, the given set of augmented reality objects […];”, “at least one ranker in the set of rankers being determined for the client query based on an attribute of the first client device”.
However, LAXMINARAYANA BHAT discloses “and in response to the client query: determining a set of rankers for the client query […], at least one ranker in the set of rankers comprising a filter parameter for filtering a set of augmented reality objects; generating a ranker-based query based on the client query and the set of rankers; determining a given set of augmented reality objects based on the ranker-based query, the given set of augmented reality objects […];” (further filter search results of augmented reality using user preferences and contexts, paragraph [0060]), “at least one ranker in the set of rankers being determined for the client query based on an attribute of the first client device” (geographical coordinates of the location of the mobile device, paragraph [0060], where location is attribute associated with device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.
Neither Simari nor LAXMINARAYANA BHAT explicitly indicate “being determined from a plurality of registered augmented reality objects registered on an augmented reality object registry”
However, Andrews discloses “being determined from a plurality of registered augmented reality objects registered on an augmented reality object registry” (registration system for virtual objects, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT and Andrews because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the rights related to the hosting of virtual objects (Andrews, paragraph [0004]). This gives the user the advantage of better management of objects in an augmented reality environment.
Neither Simari, LAXMINARAYANA BHAT nor Andrews explicitly indicate “the attribute comprising at least one of an identity of the first client device, a client device type of the first client device, or a version of an operating system of the first client device”.
However, Pilnock discloses “the attribute comprising at least one of an identity of the first client device, a client device type of the first client device, or a version of an operating system of the first client device” (selective filtering of SEE data with different layers embody different sets of data of data required to accommodate different devices and platforms, paragraphs [0012]-[0013], see also paragraphs [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews and Pilnock because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing cross platform compatibility in a collaborative environment (see Pilnock, paragraph [0007]). This gives the user the advantage of having a wider range of platforms choices to participate in augmented reality.
Neither Simari, LAXMINARAYANA BHAT, Andrews nor Pilnock explicitly indicate “from a plurality of rankers registered on a ranker registry”, “the at least one ranker being registered on the ranker registry by a second user associated with a second client device”.
However, Arrasvuori discloses “from a plurality of rankers registered on a ranker registry”, “the at least one ranker being registered on the ranker registry by a second user associated with a second client device” (promotional spaces of users, paragraph [0031]; user of mobile device possesses virtual individual advertisement space, paragraph [0030]; users may register likeness with augmented reality service including location/time filters, paragraph [0063], where it is noted that different users using different devices can register filters which reads on plurality of rankers and ranker registered by second user, where filters reads on the claimed rankers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews, Pilnock and Arrasvuori because using the steps claimed would have given those skilled in the art the tools to improve the invention by using the always-on nature of mobile devices to determine facts about the current environment to provide advertisement and other promotion activities to users (see Arrasvuori, background). This gives the user the advantage of using mobile device to interact with an underlying virtual world.

As per claims 13-16 and 18-19,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 2-5 and 7-8, respectively, and are similarly rejected.

As per claim 20, Simari teaches
A system comprising: one or more processors; and one or more machine-readable mediums storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: (see abstract, paragraph [0115]-[0117])
receiving, from a client device, a query for one or more augmented reality objects, the query comprising a current set of coordinates that corresponds to a position of the client device on a map; (search an augmented-reality map for content objects, based on the location of the client system, and determine whether there are any content objects within a threshold distance of the user's location, paragraph [0083])
[…] 
and sending a query result to the client device, the query result comprising result data for the final set of augmented reality objects. (objects presented, paragraph [0083])
Simari does not explicitly indicate “and in response to the query: determining an intermediate set of augmented reality objects based on the query […], the intermediate set of augmented reality objects […]; determining a set of rankers for the query, at least one ranker in the set of rankers to filter a determined set of augmented reality objects; generating a final set of augmented reality objects by applying the set of rankers to the intermediate set of augmented reality objects;”, “at least one ranker in the set of rankers being determined for the query based on an attribute of the client device”.
However, LAXMINARAYANA BHAT discloses “and in response to the query: determining an intermediate set of augmented reality objects based on the query, the intermediate set of augmented reality objects […]; determining a set of rankers for the query, at least one ranker in the set of rankers to filter a determined set of augmented reality objects; generating a final set of augmented reality objects by applying the set of rankers to the intermediate set of augmented reality objects;” (further filter search results of augmented reality using user preferences and contexts, paragraph [0060]), “at least one ranker in the set of rankers being determined for the query based on an attribute of the client device” (geographical coordinates of the location of the mobile device, paragraph [0060], where location is attribute associated with device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari and LAXMINARAYANA BHAT because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an augmented reality platform on mobile devices based on image recognition process (see LAXMINARAYANA BHAT, paragraph [0007]). This gives the user the advantage of being able to more easily and conveniently interact with objects using their hand-held devices.
Neither Simari nor LAXMINARAYANA BHAT explicitly indicate “being determined from a plurality of registered augmented reality objects registered on an augmented reality object registry”
However, Andrews discloses “being determined from a plurality of registered augmented reality objects registered on an augmented reality object registry” (registration system for virtual objects, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT and Andrews because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the rights related to the hosting of virtual objects (Andrews, paragraph [0004]). This gives the user the advantage of better management of objects in an augmented reality environment.
Neither Simari, LAXMINARAYANA BHAT nor Andrews explicitly indicate “the attribute comprising at least one of an identity of the client device, a client device type of the client device, or a version of an operating system of the client device”.
However, Pilnock discloses “the attribute comprising at least one of an identity of the client device, a client device type of the client device, or a version of an operating system of the client device” (selective filtering of SEE data with different layers embody different sets of data of data required to accommodate different devices and platforms, paragraphs [0012]-[0013], see also paragraphs [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews and Pilnock because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing cross platform compatibility in a collaborative environment (see Pilnock, paragraph [0007]). This gives the user the advantage of having a wider range of platforms choices to participate in augmented reality.
Neither Simari, LAXMINARAYANA BHAT, Andrews nor Pilnock explicitly indicate “from a plurality of rankers registered on a ranker registry”, “the at least one ranker being registered on the ranker registry by a second user associated with a second client device”.
However, Arrasvuori discloses “from a plurality of rankers registered on a ranker registry”, “the at least one ranker being registered on the ranker registry by a second user associated with a second client device” (promotional spaces of users, paragraph [0031]; user of mobile device possesses virtual individual advertisement space, paragraph [0030]; users may register likeness with augmented reality service including location/time filters, paragraph [0063], where it is noted that different users using different devices can register filters which reads on plurality of rankers and ranker registered by second user, where filters reads on the claimed rankers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews, Pilnock and Arrasvuori because using the steps claimed would have given those skilled in the art the tools to improve the invention by using the always-on nature of mobile devices to determine facts about the current environment to provide advertisement and other promotion activities to users (see Arrasvuori, background). This gives the user the advantage of using mobile device to interact with an underlying virtual world.

As per claim 21,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 8 and is similarly rejected.


Claims 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simari et al. (‘Simari’ hereinafter) (Publication Number 20190371067) in view of LAXMINARAYANA BHAT et al. (‘LAXMINARAYANA BHAT’ hereinafter) (Publication Number 20140254934) and further in view of Andrews (Publication Number 20160335289) and further in view of Pilnock et al. (‘Pilnock’ hereinafter) (Publication Number 20200067998) and further in view of Arrasvuori et al. (‘Arrasvuori’ hereinafter) (Publication Number 20090061901) and further in view of Rathod et al. (‘Rathod’ hereinafter) (Publication Number 20180350144).

As per claim 9,
Neither Simari, LAXMINARAYANA BHAT, Andrews, Pilnock nor Arrasvuori explicitly indicate “a priority of at least one augmented reality object is determined based on bidding data associated with the at least one augmented reality object”.
However, Rathod discloses “a priority of at least one augmented reality object is determined based on bidding data associated with the at least one augmented reality object” (paragraph [0249]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews, Pilnock, Arrasvuori and Rathod because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an a way to monetize an augmented reality system and create a marketplace for commerce. This gives the user the advantage of being able to see desired commercial products in augmented reality.

As per claim 10,
Neither Simari, LAXMINARAYANA BHAT, Andrews, Pilnock nor Arrasvuori explicitly indicate “requesting, from a bidding system, priority information for the intermediate set of augmented reality objects, the bidding system facilitating user bidding on priorities of augmented reality objects; and receiving, from the bidding system, priority data that describes at least a subset of priorities in the set of priorities for the intermediate set of augmented reality objects”.
However, Rathod discloses “requesting, from a bidding system, priority information for the intermediate set of augmented reality objects, the bidding system facilitating user bidding on priorities of augmented reality objects; and receiving, from the bidding system, priority data that describes at least a subset of priorities in the set of priorities for the intermediate set of augmented reality objects” (paragraph [0249]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simari, LAXMINARAYANA BHAT, Andrews, Pilnock, Arrasvuori and Rathod because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an a way to monetize an augmented reality system and create a marketplace for commerce. This gives the user the advantage of being able to see desired commercial products in augmented reality.

As per claim 22,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 10 and is similarly rejected.


Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Arrasvuori does not disclose <not disclosed from argument>. Respectfully, it is noted that Arrasvuori discloses that by registering a participant indicates a willingness have their image highlighted and displayed with an ad (see paragraph [0042]) and that the user registration includes location/time filters (see paragraph [0063]). It is submitted that the participant willingness reads on the claimed user permission and the location/time filters reads on the given ranker. Since Arrasvuori teaches that a user indicates willingness (i.e. the claimed permission) and the user registers location/time filters (i.e. the claimed given ranker), it would be obvious to one of skill in the art that the rankers are registered based on user permission as claimed. Therefore Arrasvuori discloses the limitation.

With respect to applicant’s remaining arguments, these arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Arrasvuori was not previously cited as teaching any of the independent claims with amended subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198